OPINION OF THE COURT
PER CURIAM:
Appellant was convicted of murder in the first degree and sentenced to life in prison. This appeal followed denial of post-verdict motions.
 Appellant contends (1) that certain pre-trial statements made by him were improperly elicited from a defense witness during cross-examination by the prosecution; (2) that the evidence was insufficient to sustain a verdict of murder in the first degree; and (3) that the prosecution acted unfairly in seeking a verdict of murder in the first degree, because some of appellant’s co-defendants were prosecuted for murder in the second degree. We have examined the issues raised and conclude that they are without merit.
Judgment of sentence affirmed.